IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF E.V., A MINOR          : No. 22 WAL 2018
                                          :
                                          :
PETITION OF: K.J.A., JR., NATURAL         : Petition for Allowance of Appeal from
FATHER                                    : the Order of the Superior Court

IN RE: ADOPTION OF J.A., A MINOR          : No. 23 WAL 2018
                                          :
                                          :
PETITION OF: K.J.A., JR., NATURAL         : Petition for Allowance of Appeal from
FATHER                                    : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.